Citation Nr: 1042281	
Decision Date: 11/10/10    Archive Date: 11/18/10

DOCKET NO.  06-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for rheumatoid arthritis.

3.  Entitlement to service connection for a psychiatric 
disability, to include major depressive disorder (MDD).

4.  Entitlement to an initial compensable disability rating for 
left lower extremity shin splints.

5.  Entitlement to an initial compensable disability rating for 
right lower extremity shin splints.

6.  Entitlement to a compensable rating based upon multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active naval service from March 1993 to April 
1993 and from May 1999 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of entitlement to initial compensable disability 
ratings for right and left lower extremity shin splints and 
entitlement to a compensable rating based upon multiple, 
noncompensable service-connected disabilities pursuant to 38 
C.F.R. § 3.324 are addressed in the REMAND following the order 
section of this decision.


FINDINGS OF FACT

1.  A low back disability was not present until more than one 
year following the Veteran's last discharge from active service 
and any currently present low back disability is not 
etiologically related to the Veteran's active service.

2.  The Veteran has not had rheumatoid arthritis during the 
pendency of the claim.

3.  An acquired psychiatric disorder, to include MDD, was not 
present until more than one year following the Veteran's last 
discharge from service and is not etiologically related to the 
Veteran's active service.  


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.  Rheumatoid arthritis was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

3.  Psychiatric disability, to include MDD, was not incurred in 
or aggravated by active service and the incurrence or aggravation 
of a psychosis during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  
 
The record reflects that the Veteran was mailed a letter in 
February 2005 advising her of what the evidence must show and of 
the respective duties of VA and the claimant in obtaining 
evidence.  In April 2006, the Veteran was mailed a letter 
providing her with appropriate notice with respect to the 
disability-rating and effective-date elements of her claims. 

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claims, the Board finds that 
there is no prejudice to the Veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  In this regard, the Board notes that following 
the provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to her claims.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  The Veteran was afforded a 
VA examination in February 2006.  Neither the Veteran nor her 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to substantiate 
the claims.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the 
RO's development and consideration of the claims were 
insignificant and non prejudicial to the Veteran.  Accordingly, 
the Board will address the merits of the claims. 

Legal Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Where a Veteran served for at least 90 days during a period of 
war and manifests arthritis or a psychosis to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary. The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary. When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant. 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim. Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for a Low Back Disability

A review of the Veteran's STRs is negative for complaints of, 
treatment for, or a diagnosis of a back disability.  There is no 
separation examination report of record; however, the Veteran has 
not reported that she complained of a low back disability at the 
time of her separation from active service. 

A review of the Veteran's post-service medical records shows that 
she is seen periodically for treatment at the VA Medical Center 
for a variety of issues.  In March 2005, the Veteran was seen at 
the VA Medical Center rheumatology clinic where she reported a 
one to two year history of pain in her back, hips, and lower 
extremities.  She denied trauma to those areas.  No diagnosis of 
a low back disability was made at that time.  In December 2005, 
the Veteran was seen at the VA Medical Center for a routine 
check-up.  At that time, she reported chronic back pain, but did 
not indicate when the back pain had started.  There was no 
diagnosis of a low back disability made at the time of that 
examination as there was no assessment and plan completed since 
the Veteran disappeared from the examination room prior to seeing 
the doctor.  Also of record is a September 2006 VA Medical Center 
pain clinic treatment note, indicating that the Veteran reported 
that she experienced dull, intermittent low back pain that was 
alleviated by rest and medication.  She did not report when she 
first began to experience chronic back pain, and there was no 
diagnosis of a low back disability made at that time.    

In February 2006, the Veteran was seen for a VA nonservice-
connected pension and bilateral leg examination.  There is no 
indication from the examination report that the Veteran 
specifically reported experiencing back pain at that time.  It 
was reported that the Veteran complained of joint pain, but 
specific joints in which the pain occurred were not listed.  
Additionally, the examiner did not diagnose the Veteran with a 
low back disability at that time.

There is no medical evidence indicating that the Veteran's low 
back pain is etiologically related to her active service.  While 
the Veteran might sincerely believe that her back problems are 
related to service, her lay opinion concerning this matter 
requiring medical expertise is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Additionally, there is no medical evidence supporting a finding 
that the Veteran has arthritis of the lumbar spine, let alone had 
it within one year following her discharge from service.  In 
fact, there is no diagnosis of a current low back disability, 
other than pain, of record. 

The Board notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not constitute 
a disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

The Court has held that in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  
In this regard, as noted above, there is no evidence of record 
showing that the Veteran has been diagnosed with a low back 
disability. 

Accordingly, the Board must conclude that the preponderance of 
the evidence is against this claim and entitlement to service 
connection for a low back disability is not warranted.

Entitlement to Service Connection for Rheumatoid Arthritis

A review of the Veteran's STRs is negative for any complaints of, 
treatment for, or a diagnosis of arthritis of any kind.  

A review of the Veteran's VA Medical Center post-service medical 
records shows that she was seen at the rheumatology clinic in 
March 2005.  At that time, the Veteran reported a one to two year 
history of pain in her back, hips, and lower extremities.  She 
denied trauma to those areas.  It was noted by the examiner that 
it was unlikely that a rheumatologic condition was causing the 
Veteran's pain.  Additionally, VA Medical Center problem lists do 
not include a diagnosis of rheumatoid arthritis.

In February 2006, the Veteran was afforded a VA pension 
examination.  At that time, the Veteran had reported joint pain, 
but arthritis was not diagnosed.  

As noted above, in order for a disability to be service 
connected, it must be present at the time a claim for VA 
disability compensation is filed or during the pendency of the 
claim.  In this regard, there is no competent evidence of record 
showing that the Veteran has ever been diagnosed with rheumatoid 
arthritis.

Accordingly, the preponderance of the evidence is against the 
claim, and entitlement to service connection for rheumatoid 
arthritis is not warranted.

Entitlement to Service Connection for Psychiatric Disability, to 
include Major Depressive Disorder

At the outset, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court found that an appellant's claim for 
service connection for posttraumatic stress disorder (PTSD) 
should have been construed more broadly by VA as a claim for 
service connection for any mental disability.  The Court noted 
that the claimant was not competent to diagnose a particular 
psychiatric disability, such as PTSD, but that he was competent 
to describe his mental symptoms.  Id. at 4-5, citing Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  The Court also noted that the 
evidence submitted in support of the claim showed that the 
appellant had been diagnosed with psychiatric disabilities other 
than PTSD and that these disabilities arose "from the same 
symptoms for which he was seeking benefits."  Id. at 9.  The 
Court held that, in construing a claim, the Board must consider 
any disability, "that may reasonably be encompassed by several 
factors including: the claimant's description of the claim; the 
symptoms the claimant describes; and the information the claimant 
submits or that the Secretary obtains in support of the claim."  
Id. at 5.

A review of the Veteran's post-service medical records shows that 
she has received extensive in-patient and out-patient mental 
health care at the VA Medical Center.  She has been diagnosed 
with a variety of mental health disorders, to include anxiety, 
posttraumatic stress disorder, depression, schizoid personality, 
psychosis not otherwise specified (NOS), in addition to chronic 
substance abuse problems. 

In light of the Court's decision and evidence of record showing 
that the Veteran has been diagnosed with multiple psychiatric 
disorders, the Board will construe the Veteran's claim as one for 
entitlement to service connection for a psychiatric disorder, to 
include MDD.

The Veteran's STRs are negative for any complaints of, treatment 
for, or diagnosis of a psychiatric disability while the Veteran 
was in active service.  The Veteran had enlistment examinations 
in February 1993 and May 1998.  At the time of her February 1993 
enlistment examination, the Veteran reported experiencing stress 
at her job which caused her to experience insomnia as well as 
occasional worrying.  There is no indication that these problems 
continued after the Veteran entered active service and she was 
found to be clinically normal upon mental status examination.  At 
her May 1998 enlistment examination, the Veteran did not report 
any mood or psychiatric problems at the time of her entrance into 
her second period of active service, and again, she was found to 
be clinically normal upon mental status examination.

In February 2006, the Veteran was afforded a VA pension 
examination.  At that time, it was noted in the examination 
report that the Veteran was depressed.  The examiner diagnosed 
the Veteran with schizoid personality.  As noted above, 
personality disorders are not diseases or injuries for VA 
compensation purposes.

Although the Veteran has received extensive in-patient and out-
patient mental health treatment at the VA Medical Center for 
multiple psychiatric disorders and substance abuse problems, 
there is no competent evidence of record indicating that any of 
the above noted psychiatric disabilities were caused by or even 
developed coincident with the Veteran's active service or that 
she manifested a psychosis within the one year presumptive period 
.  While the Veteran might sincerely believe that her psychiatric 
problems are related to service, her lay opinion concerning this 
matter requiring medical expertise is of no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and entitlement to service 
connection for psychiatric disability is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to service connection for rheumatoid arthritis is 
denied.

Entitlement to service connection for psychiatric disability, to 
include MDD, is denied.


REMAND

The Board finds that additional development is required before 
the Veteran's remaining claims on appeal are decided.

The Veteran's last VA examination of her service-connected 
bilateral shin splints was in February 2006.  Since that time, 
the Veteran has been seen at the VA Medical Center on a periodic 
basis for increased pain in her legs which she attributes to her 
bilateral shin splints.  This is evidence that the severity of 
the Veteran's disability has increased since her last VA 
examination.

The Board finds that the Veteran should be afforded a new VA 
examination to accurately determine the current level of severity 
of all impairment resulting from her service-connected bilateral 
shin splints.

Additionally, current treatment records should be obtained before 
a decision is rendered with regard to these issues.

Accordingly, this case is remanded to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records.

2.	Then, the Veteran should be afforded a VA 
examination by an examiner with 
appropriate expertise to determine the 
nature and extent of all impairment due to 
the Veteran's service-connected bilateral 
shin splints.  The claims files must be 
made available to and reviewed by the 
examiner.  The RO or the AMC should ensure 
that the examiner provides all information 
required for rating purposes.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claims of 
entitlement to initial compensable 
disability ratings for bilateral shin 
splints based on a de novo review of the 
record.  The claim for a compensable 
disability rating under 38 C.F.R. § 3.324 
should also be readjudicated if it has not 
been rendered moot.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be furnished 
to the Veteran and her representative and 
they should be afforded the requisite 
opportunity to respond.  Thereafter, if 
indicated, the case should be returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

The Veteran need take no action until she is otherwise notified, 
but she may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


